Title: Continental Congress Report on the Quartermaster Department, 9 January 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] January 9, 1783
The Committee to whom was referred the letter from the Qr. Mr. General of the 4th. of December last have conferred with him find that there are several omissions in the plan adopted by Congress the 23d. of October last for regulating the Qr. Mrs. department and are of opinion that some of the salaries of particular officers therein are reduced too low.
They therefore recommend that the resolutions of the aforesaid 23d. of October be repealed that the following plan be substituted in their place.
 